                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

ARTURO ESPARZA MACIAS,                              )
VICTOR DE LOS REYES RABANALES,                      )
CESAR IVAN ESPARZA AGUILAR,                         )
JAIME MARQUEZ ESPARZA,                              )
MANUEL MARQUEZ ESPARZA,                             )
JACOBO ESPARZA AGUILAR,                             )
JOSE LUIS DIAZ GOMEZ,                               )
RICARDO GUADALUPE GOMEZ TORRES,                     )
RODRIGO CANALES SALAZAR,                            )
BLADIMIR GUADALUPE MACIAS ESPARZA,                  )
CATARINO ODON HERNANDEZ,                            )
FRANCISCO ODON HERNANDEZ,                           )
REVEL EUGENIO VILLAGRANA CANALES,                   )
ALONSO CISNEROS AYALA,                              )
LEOPOLDO GONZALES,                                  )
LUIS CARLOS ROMERO, and                             )
URIEL CISNEROS,                                     )
                                                    )
Plaintiffs,                                         )
                                                    )
v.                                                  )       Case No. 3:19-cv-00830
                                                    )
MONTERREY CONCRETE, LLC, and                        )
JOSE DE LA ROSA,                                    )
                                                    )
Defendants.                                         )

              MONTERREY CONCRETE, LLC AND JOSE DE LA ROSA’S
                MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

        Defendants Monterrey Concrete, LLC, and Jose De La Rosa (“Monterrey Concrete”), by

and through counsel, move to dismiss Plaintiffs’ Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). Plaintiffs’ contract and quasi contract claims (Counts IV, V and VI) are

governed by Mexican law under the clear choice of law rules of Virginia. Plaintiffs fail to plead

facts supporting Counts IV – VI under the law of Mexico. Plaintiffs Trafficking Victims Protection

Act (“TVPA”) claims (Counts I and II) also fail to state a claim under established Fourth Circuit
law. Muchira v. Al-Rawaf, 850 F.3d 605, 620, 625 (4th Cir. 2017) cert. denied 138 S. Ct. 448, 199

L. Ed. 2d 329 (2017).

        Plaintiffs’ Fair Labor Standards Act (“FLSA”) claim (Count III) is hopelessly vague and

does not "'give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests[.]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).

Plaintiffs implausibly allege that all seventeen Plaintiffs worked “at least” 70 to 80 hours per week,

every week, for the entirety of their employment at Monterrey Concrete. Yet not a single Plaintiff

can allege a day, week, or month when he was underpaid. The United States Supreme Court

requires that the "[f]actual allegations must be enough to raise a right to relief above the speculative

level," rendering the right "plausible on its face.” Id. at 555, 570. Plaintiffs do not meet this

standard with their patently implausible allegations.

        Finally, many of the individual Plaintiffs’ claims are time-barred on their face because

they were not brought within the applicable statutes of limitations. For the foregoing reasons,

further discussed in its Memorandum in Support (incorporated by reference herein) Monterrey

Concrete respectfully requests that the Court dismiss Plaintiffs’ Complaint and grant such other

relief as the Court deems appropriate.

Dated: February 14, 2020                        Respectfully submitted,

                                                /s/ Robert F. Redmond, Jr.
                                                Robert F. Redmond, Jr. (VSB No. 32292)
                                                McGuireWoods LLP
                                                Gateway Plaza
                                                800 East Canal Street
                                                Richmond, Virginia 23219
                                                rredmond@mcguirewoods.com
                                                T: (804) 775-1123
                                                F: (804) 698-2145

                                                Counsel for Defendants Monterrey Concrete, LLC,
                                                and Jose De La Rosa


                                                   2
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF System, which will send automatic notification of such filing

to all counsel of record who are registered with the CM/ECF System.


                                           /s/ Robert F. Redmond, Jr.




                                               3
